DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 8/27/2021 are acknowledged. 
INFORMATION DISCLOSURE STATEMENT
2.     No new   Information Disclosure Statement has been submitted for review. 

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.



DETAILED ACTION
Claim Rejections- 35 USC § 103
4.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
	Claims 41-43, 45-49, 56, 60, 62-63 and  72-76 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Di Capua et al. (US 2005/0214372) in view of Du Toit et al. (US 2010/0179170) and Basit et al. (WO 2008/135090). 
Di Capua et al. (US 2005/0214372) (hereinafter Di Capua et al.) disclose compositions with inner core coated with acid labile drug thus core with drug, a first intermediate coating, a second intermediate coating comprising an alkaline stabilizing agent and an outer enteric coating (para 0013-0016). The first intermediate coating (i.e., 
Di Capua et al. disclose the second coating has polymer from 35-55 % and the first intermediate coating from 2 to 20 % (para 0054-0055). The alkaline stabilizer is about 30-90 % of the second intermediate (inner) coating (para 0054). The enteric coating includes Eudragit polymers and present from 5-65 %  (para 0057-0061).  Di Capua disclose acid labile drugs (claim 1). The enteric coatings include Eudragit L-100 . Chemical/ IUPAC name: Poly(methacrylic acid-co-ethyl acrylate) 1:1. Page 14 of the instant specification states that these are pH soluble polymers that meet the threshold pH of 5 or above for the second polymeric materials. The first intermediate coating can include PVA polymers. 
The  layers disclosed by the teachings of Di Capua et al. meet the structural features as claimed and disclose formulations that contain the same polymers for (isolation, inner and outer layers). It must be noted that the recitation of the intended use of the claimed invention (for oral administration) must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed.Cir. 1997) MPEP § 2111.02.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting. Di Capua et al. disclose the enteric layer usually comprises a polymer with enteric properties. The enteric polymer in 
Du Toit et al. (US 2010/0179170) (hereinafter Du Toit et al.) disclose 5-ASA or mesalazine (aka mesalamine) are acid sensitive pharmaceutical agents (para 0025). Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the invention was made to have the acid labile drug of Di Capua et al. comprise the 5ASA of Du Toit et al. It is prima facie obvious to substitute one known equivalent (acid sensitive drug) for another. 
The modified Di Capua et al. does not teach having a coating amount (isolation layer) of from about 1 mg polymer/cm2 to 5 mg polymer/cm2   or the amount of outer coating present from about 2 mg/cm2 to about 10 mg/cm2 or an amount of inner coating from about 2 mg/cm2 to about 10 mg/cm2 based on the dry weight of the polymer.
to improve stability of acid-labile drugs. Bases that can be used include sodium hydroxide, potassium hydroxide or ammonium hydroxide (¶ 0060). Absent any evidence of criticality, it would have been prima facie obvious to one of skill in the art at the time the invention was made to substitute one known base for another. Basit et al. teach HPMC coating layer (isolation layer) such that 10% sodium citrate, 10% citric acid, 10% sodium chloride were used and up to 5 mg/cm2 of polymer applied. (¶ 00130-00134). Basit et al. discloses a tablet with an inner coat of partially neutralized material and an outer coat with less or no neutralization. This is said to result in disintegration at an earlier time point when transferred from the stomach.  Basit et al.  describes a method for producing pharmaceuticals wherein in the case of gastric resistant solid dosage forms comprising an anionic (meth)acrylate copolymer for the protection of an acid-sensitive active substance contained in the core said polymer is applied to form a gradient in respect to the degree of neutralization of the anionic groups across the thickness of the coating. In the inner region of the coating the anionic groups of the polymer are neutralized to protect the acid labile active substance. The degree of neutralization is decreasing towards the outer region of the coating in order to achieve a gastric resistance of the solid dosage form. In the case of alkali-sensitive solid dosage forms comprising a cationic (meth)acrylate copolymer, for the protection of an alkali-sensitive active substance said cationic polymer is applied to form a gradient in respect to the degree of neutralization of the cationic groups across the thickness of the coating. In the inner  “is known to employ anionic (meth)acrylate copolymers in partially neutralized form as single layer in order to improve the stability of acid-labile active agents. An improved solubility of the polymer in water and a stabilization of the polymer dispersions is achieved thereby. Bases which can be used for the partial neutralization are normally substances such as NaOH, KOH, ammonium hydroxide or organic bases such as, for example, triethanolamine” (para 0060-0061). NaOH (sodium hydroxide) is useful as the base (para 0091). Basit et al. disclose “comparison of films of anionic (meth)acrylate copolymers which have been partially neutralized for example by means of NaOH, and which have not been partially neutralized, reveals that the partially neutralized films dissolve more rapidly in a buffer system at their specific pH for dissolution than the non-neutralized films. However, a neutralization necessary to raise pH abolished the necessary resistance to gastric juice of the pharmaceutical composition” (para 0061).Basit et al. discloses neutralizing agents and inner coats. The HPMC coating (inner) can include HPMC at thickness 5 mg/cm2. The lag time for drug release from these coatings (HPMC) were reduced to 90 min, 15 min faster than control coated pellets (para 0172 and 0176). The test was from 1 to 5 mg/cm2 and the fasted dissolution for the inner (nonionic coat) was found to be 3 mg/cm2. Basit et al. disclose it is further preferred that each the inner and the outer coating contain 2 to 10, preferred 2 to 8, most preferably 4 to 6 mg/cm2 polymer weight gain (para 0025 and 0044 and 00128). It was shown that the dissolution rate of an outer coating of 5 mg/cm2 (30% release was achieved within 175 min, 50% release was achieved within 180 min) was higher than that of 4 mg/cm2 (30% release within 175 2 outer coat (30% release within 340 min), compared to the controls (not having an inner coating): 5 mg/cm2 outer coating: 50% release was achieved within 530 min; 4 mg/cm2 outer coating: 50% release within 415 min; 3mg/cm2 outer coating: 50% release within 275 min (para 00155). It would have been prima facie obvious to one of ordinary skill in the art before the invention was made to have the inner coat from 1-3 mg/cm2 as doing so has an effect on dissolution profiles and faster dissolution was achieved with 5 mg/cm2. It would have further been prima facie obvious to have the outer coat amount be adjusted based on the desired release profile as it was shown that dissolution rate of outer coating of 5 mg/cm2 was higher than 4 mg /cm2 which again was higher than 3 mg/cm2.


5	Claims 41 and 56-57  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Di Capua et al. (US 2005/0214372) in view of Du Toit et al. (US 2010/0179170) and Basit et al. (WO 2008/ 135090)  as applied to claims 41-43, 45-49, 56, 60, 62-63 and  72-76 above, and further in view of Ritschel et al. (US Patent 6,365,185).
The modified Di Capua et al. has been discussed supra and disclose ammonium hydroxide and teach buffers but does not specifically teach potassium dihydrogen phosphate. Ritschel et al. (US Patent 6, 365,185) (hereinafter Ritschel et al.) teach typical buffers include potassium dihydrogen phosphate.  It would have been prima 

6.	Claims 41, 68-71 and 78-79 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Di  Capua et al. (US 2005/0214372) in view of Du Toit et al. (US 2010/0179170) and Basit et al. (WO 2008/ 135090) as applied to claims 41-43, 45-49, 56, 60, 62-63 and  72-76 above, and further in view of “Innovative Drug Delivery Systems for Colon Targeting” and Basit et al. (US 2007/0243253).
The modified Di Capua et al. has been discussed supra and does not disclose an outer layer with an admixture with a digestible polymeric material which is susceptible to attack by colonic bacterial. This feature is optional in claim 41.
“Innovative Drug Delivery Systems for Colon Targeting” (hereinafter the reference) teaches controlled release tablets coated with a blend of Eudragit® S (page 19). Eudragit® S has been used with another methacrylic acid copolymer Eudragit L 100-55 in colon targeted systems to regulate drug delivery. Dissolution data as shown that drug release profiles from enteric –coated single unit tablets could be altered in vitro by changing the ratio of polymers (pages 6-7). 
Basit et al. (US 2007/0243253) (hereinafter Basit et al. ‘253) teach that a mix of two polymers at an appropriate ratio applied as a film coating minimizes drug release in the stomach and small intestine. Drug release in the colon occurs by the combined active physiological triggers: preferably by Eudragit S dissolution and amylose digestion (¶ 0019). The proportion can be 50;50, preferably up to 65:35, and most preferably 15:85 to 30:70 ( para 0020).  In the case where the claimed ranges “overlap or lie inside prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). With regards to the limitation digestible polymer material which is susceptible to attack by colonic bacteria, since the prior art teach the same coating as claimed, it would expectedly have the property. It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include a mixture of starch and Eudragit as the coating. One would have been motivated to do so in order to regulate drug release to the colon. 

7.	Claims 41-42 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Di Capua et al. (US 2005/0214372) in view of Du Toit et al. (US 2010/0179170) and Basit et al. (WO 2008/ 135090) as applied to claims 41-43, 45-49, 56, 60, 62-62 and  72-76 above, and further in view of Iamartino et al. (US Patent 5,171,580).
	The modified Di Capua et al. has been discussed supra and does not disclose the isolation layer thickness. 
Iamartino et al. (US Patent 5,171,580)(hereinafter Iamartino et al.) disclose delivery of active to lower part of the intestine especially the large intestine (colon) (col. 3, lines 15-20). The inner layer comprises an anionic polymer, the intermediate layer comprises a suitable amount of gelling polymer and the outer layer has gastro-resistant polymer (col. 3, lines 20-30). The core has active substances which may be 5-aminosalicylic acid (col. 4, lines 35-40). The inner layer comprises plasticized anionic acrylic copolymer  (isolation), the intermediate layer comprises a gel forming modified .

8.	Claims 41-42 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Di Capua et al. (US 2005/0214372) in view of Du Toit et al. (US 2010/0179170) and Basit et al. (WO 2008/ 135090) as applied to claims 41-43, 45-49, 56, 60, 62-62 and  72-76 above, and further in view of Cardinal et al. (US 2010/0159001).
	The modified Di Capua et al. has been discussed supra and does not disclose the isolation layer thickness. 
Cardinal et al. (US 2010/0159001) (hereinafter Cardinal et al.) disclose delayed release coated core formulations (para 0144 and 0151) and  coating with isolation layers (non-functional coatings) that are thin layres of up to 20 microns in thickness can be applied for a variety of reasons including, for example, particle porosity reduction, to reduce dust, for chemical protection, to mask taste, to reduce odor, to minimize .

RESPONSE TO ARGUMENTS
9.	Applicants’ arguments have been fully considered and are moot in view of the new rejection as necessitated by amendment.



CONCLUSION
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

CORRESPONDENCE
12.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANAH AL-AWADI/           Primary Examiner, Art Unit 1615